Citation Nr: 0003777	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-30 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back strain.

2.  Entitlement to an increased evaluation for residuals of a 
fractured nose.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The RO denied service connection for low back strain in 
July 1991.  The veteran was notified of this decision and of 
his appellate rights; he did not file an appeal.  

2.  Evidence of record at the time of the July 1991 decision 
consisted of the veteran's contentions and service medical 
records; a March 1978 VA orthopedic examination; and private 
medical records, dating from November 1976 through April 
1991.  

3.  Evidence submitted subsequent to the July 1991 rating 
decision consists of a Social Security Administration 
decision in September 1993; VA outpatient treatment records, 
dated in June 1994 and March 1996; private medical records, 
dating from June 1997 to December 1997; the veteran's 
December 1997 hearing testimony; and a February 1998 VA 
disability evaluation examination report.  

4.  Evidence received since July 1991 is so significant that 
it must be considered to decide fairly the merits of the 
appellant's claim.  

5.  The veteran has presented no competent medical evidence 
of chronic low back strain in service and no competent 
medical evidence of a nexus, or connection, between any 
current low back disorder and any disease or injury in active 
military service.  The claim is thus not plausible.  

6.  Residuals of a fractured nose comprise a minor right-
sided nasal septum deviation, with subjective complaints of 
diminished senses of taste and smell.  


CONCLUSIONS OF LAW

1.  The July 1991 rating decision denying service connection 
for low back strain is final.  38 U.S.C.A. § 7105 (West 
1991).  

2.  Evidence submitted since the July 1991 decision is new 
and material, and the claim for service connection for low 
back strain is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).  

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for low back 
strain.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The schedular criteria for a compensable disability 
rating for residuals of a fractured nose have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
4.97, Diagnostic Code 6599-6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

It is the veteran's contention, in essence, that he sustained 
a back injury in service in 1973 in attempting to turn a 
large control wheel while assigned to duties in water 
management.  He maintains that since that injury, he has had 
constant back pain which has caused him a significant amount 
of lost time from work and which now prevents him from 
working at all.  He states also the fracture of his nose in a 
football game in 1972 has resulted in a stuffy nose and 
inability to taste or to smell.  

Service medical records disclose that the veteran had been 
given a diagnosis of paravertebral spasm in April 1973 for an 
injury to his low back which occurred while he was turning a 
steam valve.  A separation examination in March 1974 noted 
strained lumbosacral muscles in April 1973, which had been 
treated with hospitalization, muscle relaxants, and bed rest.  
Service medical records also indicate that the veteran 
fractured his nose in November 1972 during a football game.  

Post service, in November 1976, the veteran was treated by a 
private physician, Owen M. McCarthy, M.D., for a subacute 
lumbar sprain due to a motor vehicle accident.  In a March 
1977 report, Dr. McCarthy wrote that he could find no 
objective evidence of low back pathology at that time.  

VA disability evaluation examination in March 1978 found no 
limitation of movement or bending and no tenderness of the 
veteran's lumbar spine.  The diagnosis was history of back 
injury with no objective signs of residuals.  

Records dated in February and March 1982 from Thomas R. 
Sprenger, M.D., a private physician associated with Manatee 
Medical Center, reveal an industrial accident in which the 
veteran sustained a lifting injury, hurting his low back.  
Films of the lumbosacral spine from Manatee Hospital were 
negative.  Following hospitalization, the veteran was 
essentially asymptomatic and discharged with a diagnosis of 
back sprain.  

In April 1987, the veteran was treated by another private 
physician, John D. Ferguson, M.D., for back pain following a 
game of softball.  The impression was recurrent iliolumbar 
strain.  

Records dated in April 1991 from Manatee Medical Center 
Emergency Care indicate treatment for complaints of lower 
back discomfort after moving a television set.  Examination 
of the lumbar spine showed no evidence of trauma, but did 
note mild paraspinal muscle spasm.  An x-ray of the lumbar 
spine was negative.  A letter from a private practitioner, 
also dated in April 1991, stated that the veteran was 
responding to manipulative therapy and muscle relaxants for a 
chronic back problem.  

A Social Security Administration decision in September 1993 
determined that the veteran's back condition was not severe 
enough to keep him from working.  

VA outpatient treatment records in June 1994 included a 
reported history of back strain dating back 20 years to an 
injury initially incurred in 1973.  An x-ray in 1993 had 
shown suspected mid-lower lumbar disc derangement.  The 
diagnosis was lumbosacral strain.  

VA outpatient treatment records received in January 1997 
disclosed treatment in 1996 for problems not in issue.  

In December 1997, records were received from Oxford Medical 
Clinics revealing that during the prior August, the veteran 
had sustained cervical, thoracic, and lumbar sprain and 
strain in a motor vehicle accident.  An MRI from Magnetic 
Imaging Center of Manatee provided an impression of disc 
desiccation at multiple levels; small disc bulges at L2-3, 
L3-4, and L4-5, with questionable tiny focal protrusion at 
L3-4 in the left paracentral location; and annular tear in 
the L2-3 disc.  An August 1997 report from a private 
chiropractor noted significant restrictions with extension of 
the lumbar spine.  This individual noted that multiple 
abnormal findings in cervical spine, thoracic and lumbar 
spine were consistent with the veteran's history of traumatic 
onset.  

The veteran was given emergency care at Oxford Medical 
Clinics, Inc., a private facility in December 1997 when he 
apparently sustained another aggravation of his lumbar spine 
disability after lifting an aquarium.  Examination showed 
tenderness along the lower lumbar spine and paravertebrally 
on the right.  The final diagnosis was acute lumbar strain.  
He was treated by a chiropractor, Ron Latronica, D.C., who 
noted that he had a chronic low back condition from previous 
injuries and was unable to work at that time.  

Also in December 1997, the veteran testified at a hearing 
before a hearing officer at the RO.  As residuals of a 
fractured nose, he claimed that he sneezed 8-10 times every 
morning upon awakening and that he was currently unable to 
smell anything or to taste food.  He maintained that his 
nostrils were continually plugging up or draining and that, 
despite having been seen by a physician, there had been no 
improvement.  He admitted under questioning, however, that he 
had never been given a diagnosis of allergy nor had he been 
told he had a deviated septum, and that the last medical 
evaluation of his nose had been at the time of the injury 
during active military service.  Concerning his lumbar spine, 
he reported an injury in 1973 during service when attempting 
to turn a water valve, with subsequent hospitalization for 
three days.  He said also that he had been involved in a 
motor vehicle accident after service in 1976.  Currently, he 
maintained, every motion of his back was painful, pain 
radiated down his left leg, and his back problems had made it 
impossible for him to work.  

A VA nose and throat examination report in February 1998 
noted a history of a fracture of the nasal dorsum during a 
football game during service.  The veteran denied any 
hospitalization or surgical reduction of his nasal fracture 
and denied major epistaxis.  He had not experienced 
subjective alteration of nasal breathing or post-traumatic 
loss of smell and perception of decreased taste.  Physical 
examination revealed minor limitation of nasal meatus 
secondary to deviation of right nasal septum.  Although there 
was no evidence of chronic sinus disease, the veteran did 
complain of occasional nasal congestion and postnasal drip.  
He stated that he had not had allergy attacks and had no 
known allergies.  Physical examination revealed the nasal 
septum essentially in midline with minor deviation on the 
right side.  There were no polyps, lesions, or visible 
discharge and no current evidence of sinus disease.  The 
diagnosis was nasal septum deviation, with only minor 
limitation of nasal patency in the right side; and subjective 
minor hyposmia and hypogeusia (diminished taste) after nasal 
fracture in service without progression since trauma (not 
clinically tested).  An addendum written in April 1998 by 
this examiner stated that the veteran's hyposmia and 
hypogeusia were not of sufficient severity to merit 
gustometric and olfactometric examinations.  

A VA orthopedic examination report in February 1998 noted the 
veteran's statements that he had not worked for five or six 
years because of his back problem.  He stated that his only 
medication at present was a muscle relaxant, taken as needed.  
He complained that his pain was constant, with frequent 
flare-ups and that he had to wear a back brace and sometimes 
use a cane.  Physical examination revealed a well-muscled 
individual in no acute distress except during evaluation of 
his back.  There was no fixed deformity, but he did have 
slight increased lumbar lordosis.  He had no significant 
palpable muscle spasm.  The impression was lumbosacral 
strain, lower lumbar disc derangement; apophyseal 
degenerative joint disease; and lower lumbar spinal stenosis.  
At this time, the examiner opined that since symptoms had 
reportedly persisted ever since the original injury and had 
become worse after the post-service automobile accident, it 
was as likely as not that the injury had its onset with the 
service connected injury and been aggravated by the post 
service auto accident.  

In a March 1998 addendum, however, after additional review of 
the claims file, the examiner revised his opinion, stating 
that he had traced lumbar spine injuries occurring in 1976, 
1982, and 1991, all subsequent to the injury in service.  An 
x-ray in 1991 was reported as normal.  It was not until 
August 1997, he pointed out, that an MRI had begun to show 
some evidence of degenerative disc disease.  A spinal x-ray 
taken in February 1998 showed hypertrophic spurs of L-4 and 
L-5 and degenerative changes of the popliteal joints between 
L-4 and L5; and degenerative changes of popliteal joints 
between L-4 and S-1.  There was also a suggestion of spinal 
stenosis at L-4 and L-5  His revised diagnostic impression 
was lower lumbar disc derangement; popliteal degenerative 
joint disease.  He now stated that he thought it unlikely 
that the veteran's current degenerative disc disease was 
related to the 1972 [sic] lumbar strain in service.  

II.  Legal Analysis

A.  New and Material Evidence for Service Connection for Low 
Back Strain

The veteran filed his original claim for low back and nose 
injuries in February 1975.  In May 1975, the RO granted 
service connection for residuals of a fracture of the nose at 
a noncompensable evaluation and denied the claim for low back 
strain, noting that the veteran had not reported for a 
scheduled VA medical examination.  In April 1978, following 
VA disability evaluation examination, the RO again denied 
service connection for low back strain.  The veteran did not 
appeal.  In May 1991, the veteran re-filed the claim with the 
submission of new evidence, but the RO again denied it in 
July 1991.  The veteran received notice of the denial and of 
his appellate rights that same month, but did not appeal and 
the decision became final.  Although scheduled to appear at a 
hearing in November 1999 before the Board of Veterans Appeals 
in Washington, D.C, he failed to report.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).

Under governing law and regulations, a claim previously and 
finally disallowed by the RO may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38  C.F.R. § 3.156 (1999).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

On a claim to reopen, a three-step analysis must be conducted 
under section 5108.  Winters v. West, 12 Vet. App. 203, 205-
207 (1999) (en banc).  The first step involves a 
determination as to whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the Board must then 
reopen the claim and determine "whether the claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc);  see also Winters, 12 Vet. App. at 106.  If 
the claim is not well grounded, that is the end of the 
matter.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  If the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id, quoting Winters, supra; Elkins, supra.  
Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

Evidence considered by the RO in its July 1991 denial 
included the veteran's service medical records; a VA 
orthopedic examination, dated in March 1978; private records 
from Owen M. McCarthy, M.D., dated in November and December 
1976 and received in April 1988; private treatment records 
from Thomas R. Sprenger, M.D., dated in February and March 
1982 and received in April 1988; an April 1987 outpatient 
examination record from a private physician, John D. 
Ferguson, M.D., received in May 1988; and records from 
Manatee Medical Center Emergency Care and a letter from an 
associated private practitioner, all dated in April 1991 and 
received in June 1991.  The veteran's DD 214 was also of 
record, showing his period of service and discharge.  

Having reviewed all of these records as summarized above, the 
RO denied reopening the veteran's claim.  Previously, the RO 
had repeatedly stated that the veteran's claim had originally 
been denied in 1978 because post-service VA examination had 
shown no evidence of residuals of a back injury.  It issued a 
confirmed denial in July 1991, pointing out that records of 
treatment in 1991 did not constitute new and material 
evidence since they did not establish a relationship to 
service.  

Evidence submitted since the July 1991 RO decision consists 
of a Social Security Administration decision in September 
1993; VA outpatient treatment records, dated in June 1994; VA 
outpatient treatment records, dated in March 1996; records 
received in December 1997 from Oxford Medical Clinics 
pertaining to an August 1997 automobile accident; a record of 
emergency care at a private facility in December 1997; the 
veteran's December 1997 hearing testimony; a February 1998 VA 
nose and throat examination report, with an April 1998 
addendum; and a February 1998 VA orthopedic examination 
report, with a March 1998 addendum.  Additionally, a number 
of duplicate copies of service medical and other records were 
submitted, although not listed above.  

The Board finds that all of the listed, recently-submitted 
evidence is new as it had not been previously submitted, and, 
hence, is not redundant or cumulative of evidence previously 
of record.  With the exception of the 1996 VA outpatient 
records, which indicate treatment for substance abuse, and 
the portion of the February 1998 VA examination pertaining to 
the nose and throat examination, all of the evidence is 
relevant and material, as it bears directly and substantially 
on the merits of the claim.  Especially significant is the 
1988 VA orthopedic examination with addendum, which provides 
evidence so significant that it must be considered in order 
to fairly decide those merits.  Accordingly, the claim for 
service connection for low back strain is reopened.  

B.  Service Connection for Low Back Strain

Since new and material evidence has been submitted, the Board 
must next determine whether the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  Elkins v. West, at 218-
219.  Service connection may be granted for diseases or 
injuries incurred or aggravated while in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  To be well grounded, a claim must be "plausible;" 
that is, it must be one which is meritorious on its own or 
capable of substantiation.  Epps v. Gober, 126 F. 3d 1464 
(1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is competent medical 
or lay evidence, regardless of its date, which shows that a 
veteran had a chronic condition in service or during an 
applicable presumption period and still has that condition.  
If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Following review of the evidence, the Board finds that this 
claim is not well grounded.  The veteran has a low back 
disorder, currently diagnosed as lower lumbar disc 
derangement; popliteal degenerative joint disease.  He thus 
meets the first prong of the well-grounded requirements.  He 
also had lumbosacral strain during service, which meets the 
requirement of a low back condition observed during service.  
On the other hand, since that low back condition was not 
found to be chronic during service or during any applicable 
presumption period, and because no competent medical evidence 
relates the symptomatology in service to the present 
symptomatology, his claim may not be considered well grounded 
under the 38 C.F.R. § 3.303(b) criteria.  

Essentially, what is missing here is the nexus criterion.  No 
medical practitioner in the approximately 23 years since the 
veteran's discharge from service has provided competent 
medical evidence of a nexus or link between the claimed in-
service injury and the present degenerative joint and disc 
disease.  On the contrary, after careful study of the claims 
file and thorough orthopedic examination of the veteran, the 
VA examiner in March 1998 concluded that he believed it 
unlikely that the veteran's current degenerative disc disease 
was related to the lumbar strain in service.  As rationale 
for his opinion, he emphasized that the x-rays taken in 1991 
were negative and that it was not until August 1997 that 
radiographic evidence of degenerative joint and disc disease 
was found.  

Accordingly, the claim for service connection for low back 
strain is not well grounded and must be denied.  

C.  A Compensable Rating for Residuals of a Fractured Nose

The veteran has presented a well-grounded claim for an higher 
disability evaluation for residuals of a fractured nose 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
prior rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

The appellant's treatment records have been associated with 
the file, and he has been accorded an appropriate 
examination.  The Board is satisfied that all relevant and 
available facts have been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

The veteran has been evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6502, pertaining to traumatic deviation of 
the nasal septum.  This code contains only one percentage:  a 
10 percent evaluation is warranted with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  

Although service medical records indicate that the veteran 
fractured his nose in November 1972 during a football game, 
there is no evidence of complaints of or treatment for any 
problems in relation to the veteran's nose until his RO 
hearing in December 1997.  VA examination in February 1998 
found only a minor deviation of the right nasal septum and 
some complaints of occasional nasal congestion and postnasal 
drip.  There were no other abnormalities found.  Therefore, 
because the veteran's deviated septum does not show 
unilateral complete obstruction or bilateral 50 percent 
obstruction of the nasal passage, a compensable evaluation is 
not warranted under Diagnostic Code 6502.

The Board has also considered an evaluation under 38 C.F.R. 
§ 4.87a, Diagnostic Codes 6275 and 6276, which provide, 
respectively, that a 10 percent evaluation is warranted for 
complete loss of sense of smell and a 10 percent evaluation 
for complete loss of taste.  

As to complaints of hyposmia and hypogeusia, the veteran's 
hearing testimony and the VA examination are discrepant as to 
the severity of such disorder.  At his hearing, he stated 
that he was unable to smell or taste anything, but during 
examination, he appears to have denied these symptoms 
initially, but then to have mentioned minor symptoms.  The 
examiner determined that these complaints were subjective and 
the symptoms of mild degree and not sufficient to warrant 
specialized examination.  There is no evidence that the 
veteran has a complete loss of smell or taste.  His very 
minor symptoms thus do not warrant an allowance under one or 
both of these codes.  
Accordingly, the Board finds that a preponderance of the 
evidence is against a compensable evaluation for residuals of 
a fractured nose.  The claim is denied.  

Since there is no approximate balance of positive and 
negative evidence with respect to this issue, the Board finds 
that the doctrine of benefit of the doubt does not apply.  38 
U.S.C.A. § 5107(b).  


ORDER

Since new and material evidence has been presented or secured 
to reopen a claim for service connection for low back strain, 
the claim is reopened.  

Service connection for low back strain is denied.

A compensable evaluation for residuals of a fractured nose is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

